DETAILED ACTION
	The Terminal Disclaimer over U.S. Patents 8,806,365; 10,137,175; 9,534,223; 8,846,865 and 9,769,472 filed on 07/07/2020 is acknowledged.
Regarding U.S. 9,534,223, it is noted that U.S. 9,534,223 has an effective U.S. filing date of 04/27/2011 which is later than the effective U.S. filing date of the instant application of 06/28/2010.
Regarding U.S. Patent No. 9,169,472 B2, it is noted that U.S. Patent No. 9,169,472 B2 has an earliest effective U.S. filing date of 08/24/2010 which is later than the effective U.S. filing date of the instant application of 06/28/2010.
It is noted that no obviousness-type double patenting rejection over U.S. 9,769,472 has previously been made of record.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Feng et al. (“Construction of the recombinant plasmid expressing a novel fusion protein cecropin B human lysozyme, Biotechnology 14 (2004), 3-5) (IDS filed 04/04/2019, Cite No. C35) teaching fusion of a cecropin to lysozyme.  In order to reach the features of claim 26, Feng et al. requires modification to substitute cecropin B with a different class of antimicrobial peptide (cathelicidin or magainin or SEQ ID NO: 33) and modification to substitute lysozyme with endolysin.  The specification, page 2, defines “Endolysins are peptidoglycans hydrolases encoded by bacteriophages,” which does not fairly include lysozyme origination from animal origin (such as human lysozyme describe by Feng et al.).  
	Cottingham et al. (U.S. 7,045,677 B2) describe the production of various peptides, including magainin, by fusion with lysozyme for expression in a transgenic mammalian organism.  Cottingham et al., abstract, col. 7, line 56.  Cottingham et al. discusses lysozyme in terms of a “natural milk protein” wherein substitution of lysozyme with a protein of viral origin, even with similar catalytic activity, would be against the teachings of Cottingham et al.  Cottingham et al., col. 4, lines 45-67.
et al. (IDS, 04/04/2019, Ref. C70) disclose a recombinantly-expressed full-length B. amyloliquifaciens phage endolysin (D1) and a B. amyloliquifaciens phage endolysin having a deletion of the C-terminal 116-amino acid region (D3). The D1 construct exhibited a high level of antibacterial activity while the D3 deletion construct did not exhibit significant antibacterial activity. Orito et al., Table 1 and page 107, right column. Further, Morita et al. (“Functional analysis of antibacterial activity of Bacillus amyloliquifaciens phage endolysin against Gram-negative bacteria,” FEBS Lett. 500 (2001): 56-59) (see IDS 04/04/2019, Ref. C65) disclose a third construct (D2) where 49 amino acid residues of the C-terminal 116-amino acid region are removed. As shown in Figure 2 of Morita et al., the D2 construct maintained antibacterial activity against P. aeruginosa, but only at a highly reduced level compared to the D1 construct.  Morita et al. suggest that there are two helical peptide regions (a.a. 171-177 and 212-216) in the C-terminal 116-amino acid region of B. amyloliquifaciens phage endolysin that function synergistically with a hydrophobic region of the catalytic domain to allow for penetration of the catalytic domain of the endolysin into the outer bacterial membrane. Morita et al., page 59, left column.  As such, the prior art, as reviewed, does not suggest that phage endolysin catalytic domains are necessary compatible with a fused heterologous peptide to promote antibacterial activity but are rather evolved to work with native domains promoting membrane penetration.  Or stated in other words, the mechanism of viral endolysins is sufficiently different from lysozyme that the replacement of lysozyme with an endolysin catalytic domain within a fusion protein such as those taught by Cottingham et al. cannot be considered to be the simple replacement of one component with another component with the same functionality.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652